REVISED FEBRUARY 3, 2003


                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                    No. 02-20721
                                  Summary Calendar



                           UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                         versus

                                ADAN CISNEROS-GARZA,

                                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-246-ALL
                       --------------------
                         January 17, 2003
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

       Adan Cisneros-Garza, federal prisoner # 88368-079, appeals the

district court’s denial of his pro se motion for reconsideration of

the district court’s order denying his motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c).              Cisneros-Garza contends

that       he   is   entitled   to   a   sentence   reduction   in   light   of   a

retroactive amendment to the sentencing guidelines.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20721
                               -2-

     The district court lacked jurisdiction to consider Cisneros-

Garza’s May 14, 2002, motion to reconsider, which was filed more

than ten days following the district court’s January 31, 2002,

order denying Cisneros-Garza’s 18 U.S.C. § 3582(c) motion.     See

United States v. Cook, 670 F.2d 46, 48-49 (5th Cir. 1982); United

States v. Brewer, 60 F.3d 1143, 1143-44 (5th Cir. 1995).       The

district   court’s   denial   of   Cisneros-Garza’s   motion   for

reconsideration is hereby VACATED, and the case is REMANDED to the

district court with instructions to dismiss the motion for want of

jurisdiction.

     VACATED AND REMANDED WITH INSTRUCTIONS.